Case: 19-20775     Document: 00515563623          Page: 1    Date Filed: 09/14/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 14, 2020
                                   No. 19-20775
                                                                   Lyle W. Cayce
                                                                        Clerk

   Meria James Bradley,

                                                            Plaintiff—Appellant,

                                       versus

   Shane Nash, Officer; J. Castroz, Officer; L.
   Bronikowski; A. Ferrer, Officer; G. Robertson, Officer,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                           USDC No. 4:19-CV-3864


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Meria James Bradley, Texas prisoner # 1837524, moves for leave to
   proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
   § 1983 complaint for failing to state a claim for relief. The district court
   concluded that Bradley’s claim—that evidence allegedly obtained in


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-20775      Document: 00515563623           Page: 2   Date Filed: 09/14/2020




                                     No. 19-20775


   violation of his Fourth Amendment rights should have been excluded from
   his criminal trial—was not cognizable under § 1983 because it challenged the
   validity of his conviction. Bradley’s request to proceed IFP was denied, and
   the district court certified that an appeal would not be taken in good faith. By
   moving to proceed IFP on appeal, Bradley challenges the district court’s
   certification. See Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
          Bradley does not challenge the district court’s finding that his claims
   are not redressable through a § 1983 action. Instead, he argues that he
   sufficiently demonstrated his financial eligibility to proceed IFP. Thus,
   Bradley has waived his appeal regarding the district court’s finding that his
   appeal would not be taken in good faith. See Am. States Ins. Co. v. Bailey, 133
F.3d 363, 372 (5th Cir. 1998). Although his pro se brief was more liberally
   construed, he must still brief arguments in order to preserve them. See Yohey
   v. Collins, 985 F.2d 222, 225 (5th Cir. 1993).
          However, even assuming arguendo that waiver did not occur, Bradley
   could not prevail because he cannot put forth a nonfrivolous issue on appeal,
   which is required to proceed IFP. See Carson v. Polley, 689 F.2d 562, 586 (5th
   Cir. 1982). Bradley cannot maintain his § 1983 action because judgment in
   his favor would necessarily imply the invalidity of his conviction. See Heck v.
   Humphrey, 512 U.S. 477, 487 (1994).
          As such, this appeal lacks arguable legal merit and is, therefore,
   frivolous. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Bradley’s
   motion to proceed IFP is DENIED, and we DISMISS his appeal as
   frivolous. See Baugh, 117 F.3d at 202 n.24; 5th Cir. R. 42.2.
          The district court’s dismissal of Bradley’s complaint and the
   dismissal of this appeal as frivolous count as two strikes under 28 U.S.C.
   § 1915(g). See Coleman v. Tollefson, 135 S. Ct. 1759, 1762-63 (2015). A prior
   § 1983 action filed by Bradley was dismissed as frivolous pursuant to




                                          2
Case: 19-20775     Document: 00515563623           Page: 3   Date Filed: 09/14/2020




                                    No. 19-20775


   § 1915(e)(2)(B)(i) and also resulted in two strikes under § 1915(g). See
   Bradley v. Bradford, 204 F.3d 1117 (5th Cir. 1999) (unpublished). Because he
   now has at least three strikes, Bradley is BARRED from proceeding IFP in
   any civil action or appeal filed in a court of the United States while he is
   incarcerated or detained in any facility unless he is under imminent danger of
   serious physical injury. See § 1915(g).




                                         3